Title: From George Washington to Samuel Huntington, 22 July 1780
From: Washington, George
To: Huntington, Samuel


					
						sir
						Head Qrs near passaick [ N.J.] July 22. 1780
					
					I beg leave to acquaint Congress that I have been informed by a letter from Governor Jefferson to their Committee in Camp, lately received, that the Legislature of Virginia had a Bill before them, when His Excellency wrote, for raising Five Thousand Men for Eighteen months to supply their Battallions; and that by a Letter, with which he was pleased to honor me at the same time, he requested that I would prepare an arrangement of Officers for them, and suggesting that as I might possibly cast my eyes on the unemployed Officers in the State, he had written to Genl Muhlenberg to send me a Return of them.
					By the post which brought me the Governor’s Letter I received the Return from Genl Muhlenberg, of which the Inclosure No. 1 is a Copy,

and in consequence of the requisition I have made & transmitted the Arrangement contained in the Inclosure No. 2 to His Excellency—and A Copy to Genl Gates or in his absence to Genl Muhlenberg, which appeared to me the best that could be adopted for the present, under a view of all circumstances & to which I take the liberty to refer Congress. I would also observe that by a Letter since of the 11th from Genl Muhlenberg, which came by Yesterday’s post, I received a List of the Officers comprehended in the Inclosure No. 3 now in Virginia belonging to Colo. Gist’s Regiment, whose names were omitted to be forwarded before, & who in consequence, were not included in the Arrangement No. 2. I have requested Genl Gates or Genl Muhlenberg in his absence by a Letter of to day, of which I have informed the Governor, to incorporate these with the Other Officers for the present, though they do not properly belong to the Virginia line, or to divide the Drafts into another Regiment, as may appear most eligible on a consideration of all matters and from the number of Men actually collected, and to place them in it. This measure will give the Drafts more Officers than they would otherwise have & will benefit the service—employ these Gentlemen save the Continent at least the expence of engaging as Many as they amount to, if they should be necessary—and will prevent complaints that would arise on any new appointments, except to the lowest ranks, and the difficulty there would be in disposing & providing for the Officers under them, whenever the release of those in captivity should make their services unnecessary.
					I have thought it my duty to make these communications, that Congress might know the provision that is made for officering those Levies, & I hope the plan will appear to them as it does to me, the most eligible the situation of affairs will admit. It is unlucky that there are not more officers—as the number of men proposed to be raised will exceed their proper commands under the establishment, but this excess perhaps will be a less evil, especially if the Officers are active and assiduous in their duties, than to introduce any new ones; and besides it is possible, that these Levies like all others, may fall something short of the number, in which case the inconvenience arising from the want of more Officers will not be so great. Congress will perceive that by the distribution made in the first arrangement, every Regiment will have Two Field Officers, and I supposd it best to give them the same numbers as those of the Regiments to which the Colonels commanding them properly belong.
					I was honoured Yesterday with Your Excellencys Letter of the 14th and with it’s inclosure, directing me to endeavour to obtain the exchange of Brigadier General du portail. A proposition to this effect will be made by the earliest opportunity; in compliance with the

direction, but I do not think there is any prospect of it’s being acceded to. I have the Honor to be With the greatest respect & esteem sir Your Excellency’s Most Obedt & Most Hbl. servt
					
						Go: Washington
					
				